EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jason Rhodes on 11/17/2021.
The application has been amended as follows: 
8. (Currently Amended) A hearing aid for placement of a head of a user comprising:
	a first part comprising:
an acoustic input transducer configured to convert ambient sound picked up at the ear of the user to an electric signal, 
a signal processor configured to process the electric signal according to specifications of user into a processed electric signal, and
an output transducer configured to convert the processed electric signal into a transmission signal; and
	a second part comprising:
a first housing including,
a receiver configured to receive the transmission signal, and
a first magnet which is surrounded by a reception coil in said receiver;
a second housing including,
a transducer configured to convert the transmission signal into an output signal which is provided to the user; and

wherein said first part further comprises a housing and a cover system facing away from the user, and said cover system comprises a first section adapted to cover a second magnet, and a second section adapted to cover a battery of said housing, said first and second sections locking on to said housing and with one another, and wherein said second section is secured by at least a snapping mechanism, 
said second magnet is accommodated in an insert element receivable by said first part, said insert element defining a cross-sectional outer shape substantially matching a cross-sectional shape of an inner recess or an available space of said second part, and
each of the two flanges includes a recess in which a corresponding one of the bone engaging screws is fitted, thereby preventing a head of the corresponding bone engaging screw from protruding above the flange when the beam is tightened against the second housing.
	
DETAILED ACTION
This action is in response to communications on 11/17/2021:
Claims 1-2, 4-8, and 10-28 are pending
Claims 3 and 9 are cancelled
Claim 28 is added

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 11/8/2021, with respect to claims 1-2, 4-8, 10-28 have been fully considered and are persuasive.  The rejection of 9/7/2021 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-2, 4-8, 10-28 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 8, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Ball, Hakansson, Tada, Gustafsson, and Pedersen fail to explicitly teach the newly amended claim limitations of the two flanges containing a recess such that the bone engaging screws fit into said recess in such a way that the head of the screws do not protrude above the flange (paraphrasing of the amended limitations). This limitation is exemplified in applicant’s own Fig. 11. Claim 12 is allowed because the prior art fails to explicitly teach the friction elements on the skin-engaging surface wherein the friction elements comprise of a plurality of protruding dots. This is shown in applicant’s Fig. 6. 
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651